Citation Nr: 1455974	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia/ tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from October 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007 and May 2013 rating decisions of the San, Diego, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2010 and February 2014, the Veteran testified at video conference hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the claim file.

In September 2011, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2012, on the basis of a Joint Motion to Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In July 2012, the Board remanded the case for further development.

In November 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an independent medical expert opinion.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in December 2014.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not reflect that either of the May 1999 or the June 2001 surgeries resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment; nor does the evidence show that there is any additional disability as the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for paraplegia/ tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A November 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's representative contends in her December 2014 brief that the claim cannot be decided without the operative report for an October 20, 1999, brain surgery where the Veteran had implants to help with his tremors.  Records leading up to and immediately after the operation are in the claim file.  

Notwithstanding the Veteran's representative's contention, none of the evidence of record suggests that the October 1999 operative report might demonstrate that VA was at fault for any additional disability resultant from the May 1999 or June 2001 surgeries.  Accordingly, the outstanding October 1999 operative report is not pertinent to the appeal.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in October 2007. 

A VA examination was conducted in November 2010 and an independent expert medical opinion was rendered in November 2014.  

The Veteran's representative contends in a July 2011 brief that the November 2010 VA medical opinion is inadequate.  The VA doctor reviewed the claim file, to include the voluminous VA medical records, and provided a cogent rationale for the opinion offered.  The Board finds that the November 2010 medical opinion is adequate.

The Veteran's representative contends in a December 2014 brief that the November 2014 independent medical expert could not have determined if VA exercised the proper degree of care during the May 1999 and June 2001 surgeries without first reviewing the operative report from the October 1999 brain surgery.  

The associate professor of neurosurgery who rendered the November 2014 medical expert opinion possesses the requisite expertise to make a determination as to  whether the proper degree of care was used during the surgeries in question.  He is also competent to determine what evidence is relevant to such a determination.   As he reviewed all of the Veteran's medical records, except the October 1999 operative report which is not of record, it is presumed that he found that the October 1999 operative report was not pertinent to whether VA exercised the proper degree of care during the May 1999 surgery.  On this basis, the Board finds that the November 2014 independent medical expert opinion is adequate.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Legal Principles

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's treatment resulted in an additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Evidence

The Veteran asserts that compensation is warranted for a number of disabilities under the provisions of 38 U.S.C.A. § 1151 due to the actions of VA medical personnel.  He claims that his back and neck surgeries were not done properly and caused him to have to use a wheelchair.  He testified that he suffers from "constant pain, 24 hours a day," which he was told would be alleviated by surgery.  Hearing Transcript at 7.  He stated that the doctors who operated on him "didn't tell me also that I'd be wheelchair-bound for the rest of my life, which I am."  Id. at 8.  He further stated that he now has difficulty urinating and suffers from erectile dysfunction.

VA and SSA records show a longstanding history of tremors, spinal issues; and neurological problems, to include neurogenic bladder and erectile dysfunction.   See, e.g., VA treatment record (Dec. 8, 1998).

On January 5, 1999, the Veteran and his VA neurologist discussed the potential benefits and risks of spinal surgery.  The neurologist informed the Veteran that the procedure would not likely restore any function and could actually cause worsening pain or paralysis.  The Veteran understood and postponed spinal surgery.

On May 13, 1999, the Veteran and his VA neurologist reconvened to discuss the risks of the procedure, including bleeding, infection, anesthesia, nerve damage, paralysis, and death.  The Veteran understood and decide to proceed with the surgery.  

On May 18, 1999, the Veteran signed a consent form for elective lumbar laminectomy and subsequently underwent surgery.  A contemporaneous post-operative report indicated that there were no complications.

Following surgery, the Veteran underwent in-patient rehabilitation until August 1999.  Post-operative notes dated June and July 1999 indicate that the Veteran was doing well overall, but had not yet returned to his baseline functional status.  

An August 17, 1999, nursing note states that the Veteran "was ambulatory until May 18, 1999, when he undergone surgery.  Now he is paraplegic and wheelchair bound.  He reported that for the past 2 weeks, he has been having problems with his bowels taking 4-5 hours to completely evacuate."

On September 20, 1999, the treating VA neurologist noted that the Veteran had been doing well since his May 1999 surgery and that the veteran reported a complete resolution of his back pain.  

On June 5, 2001, the Veteran signed a consent form for elective cervical spine surgery after acknowledging the risks associated with the procedure.

On June 8, 2001, the Veteran  cervical spine surgery was performed.  A contemporaneous post-operative report indicated that there were no complications.

Post-operative notes dated June 2001 indicate that the Veteran was doing well overall.  August 2001 discharge notes show that the Veteran was able to ambulate 50 feet with Canadian crutches.  In September 2001, the Veteran fell backward out of his wheelchair onto the cement floor during physical therapy.  He complained of an increased spasm on his lumbosacral area and the back of both legs.  X-rays were normal.  The diagnosis was minimal contusion.  In October 2001, the Veteran reported back pain and occasional bladder incontinence.

On August 24, 2010, the Veteran's neurologist diagnosed chronic back pain/arachnoiditis due to post-operative complications of his May 1999 spinal surgery; tetraplegia, still slowly losing function, probably related to arachnoiditis; and neurogenic bladder and erectile dysfunction due to spinal arachnoiditis.

The Veteran submitted to a November 2010 VA examination.  The examiner reviewed the medical evidence of record, which included the Veteran's "long history of spinal problems, including paraplegia and tetraplegia dating prior to his 1999 and 2001 surgeries."  He noted that, while the May 1999 lumbar surgery was successful in resolving the Veteran's back pain, he never returned to his previous level of functioning.  By August 2010, he had gone from incomplete paraplegia to complete paraplegia and was wheelchair bound.  He also noted that the June 2001 cervical surgery was considered successful by treating providers. 

The examiner opined that it is less likely as not that any additional disability suffered as a result of either the May 1999 or June 2001 surgery resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other fault of the VA in the performance or either surgery, or that the cause of any other disability was an event which was not reasonably foreseeable.  He explained that the Veteran had prior issues with erectile dysfunction, neurogenic bladder, back pain, and incomplete paraplegia/tetraplegia.  In addition, the surgeries were performed by well trained, qualified, credentialed surgeons.  The February 1999 treatment record showed that the Veteran understood the possible risks of worsening pain or paralysis from the surgery.  Thus, his failure to return to baseline functioning status was a risk known to the Veteran prior to the 1999 surgery.  The examiner also noted that the Veteran recovered well from the 2001 surgery.  However, he suffered various falls and orthopedic injuries during the next few years, and his back pain returned in October 2007.  Therefore, the examiner concluded that it was not likely that the Veteran's arachnoiditis was a complication of either surgery.  Rather, it was caused by the combination of the Veteran's long-term overall chronic spinal issues, including the various falls and orthopedic injuries during the years after surgery, and the progressive nature of his condition.

In November 2014, an independent medical expert opined that, inter alia, there is no indication that the May 1999 or the June 2001 surgeries resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  The expert opined that the Veteran's problems are the long-term complications of degenerative disease of the cervical and lumbar spine.  


Analysis

Additional Disability

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the medical treatment upon which the claim is based to his condition after such treatment.  38 C.F.R. § 3.361(b).

As the August 17, 1999, nursing note indicates that the Veteran was ambulatory prior to the May 1999 surgery and wheelchair bound afterward, there is sufficient evidence of an additional disability.

Cause

To establish causation, the evidence must show that the medical treatment administered by VA on March 21, 2006, resulted in the Veteran's additional disabilities.  Merely showing that he received treatment and that he has additional disabilities does not establish causation.  38 C.F.R. § 3.361(c).

As the Veteran's neurologist diagnosed chronic back pain/arachnoiditis due to post-operative complications of his May 1999 spinal surgery; tetraplegia, still slowly losing function, probably related to arachnoiditis; and neurogenic bladder and erectile dysfunction due to spinal arachnoiditis, there is sufficient evidence of causation.  See VA treatment record (Aug. 24, 2010).

Proximate Cause

To establish proximate causation, the evidence must show (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) that VA furnished medical treatment without informed consent, or (iii) that the additional disability was not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(1)(2).


i.  Degree of Care

With evidence of additional disability due to surgery by VA, the next question is whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The November 2010 VA examiner and the November 2014 independent medical expert agreed that any additional disability caused by the May 1999 or June 2001 surgeries was not due to fault on the part of VA. 

These opinions are highly probative because they are factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295  (2008). 

There is no medical opinion in the record to indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider during the May 1999 and June 2001 surgeries.

From this the Board concludes that any additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part and it is not shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

ii.  Informed Consent

To determine whether there was informed consent, VA will consider whether VA substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1)(ii).

Pursuant to 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.

Signature consent is required for certain kinds of treatment, including those requiring sedation or those considered to cause significant discomfort to the patient.  38 C.F.R. § 17.32(d)(1). 

The Veteran and his representative contend that he did not give informed consent for the May 1999 or June 2001 surgeries.  First, the Veteran contends that he was not informed that he might become wheelchair-bound for the rest his life.  Hearing Transcript at 8.  Second, the Veteran's representative contends in a December 2014 brief that the Veteran did not give signature consent for either surgery. 

As to the Veteran's contention, it is well documented that the Veteran had several discussions regarding the benefits, risks, and possible complications of each surgery prior to providing signature consent to each surgery.  

A January 5, 1999, treatment note shows that the Veteran postponed his first surgery after his neurologist explained that the procedure would not likely restore any function and may cause worsening pain or paralysis.  

In May 1999, the Veteran and his neurologist revisited the risks of the surgery, including paralysis and death.  After he fully understood the risk involved in the surgery, the Veteran provided signature consent to undergo the procedure on May 18, 1999.  

Similarly, the Veteran provided fully informed, signature consent for the June 2001 surgery.

As to the Veteran's representative's contention, volume 9 of the claim file contains consent forms that bear the Veteran's signature.  Additionally, in an October 2013 statement, the Veteran's representative states that "[a]lthough the Veteran signed consent forms and understood the dangers of the [May 2011] procedure . . . ."  

There is no doubt that VA substantially complied with the requirements of 38 C.F.R. § 17.32, and the Veteran's consent was fully informed.  

iii.  Reasonably Foreseeable Disability

The proximate cause requirement may also be established by showing that a reasonable healthcare provider would not have foreseen the additional disability.

The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The record clearly reflects that the Veteran and his neurologist specifically discussed that paralysis, increased pain, nerve damage, and even death were possible risks of the May 1999 and June 2001 surgeries, paralysis, pain, and neurological bowel and bladder impairments were reasonably foreseeable risks.  See, e.g., VA treatment records (Jan. 5, 1999; May 13, 1999; and Jun. 5, 2001).

The Veteran's Contentions

The Veteran contends (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider and (ii) that the additional disabilities were not reasonably foreseeable.  See, e.g., 646 (Oct. 2013).

As a lay person, the Veteran's statements or opinions are limited to inferences that are rationally based on the Veteran's perception and do not require specialized education, training, or experience.  While the Veteran is competent to describe his symptoms and the events surrounding the surgery, the question of fault on the part of VA or on the question of additional disability not reasonably foreseeable are not simple medical conditions that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses without specialized knowledge, education, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or on an event not reasonably foreseeable.   Accordingly, his opinions are not competent and of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In short, there is no competent, independent medical evidence to support the Veteran's assertions regarding questions of fault on the part of VA.

Conclusion

As there is no favorable competent evidence to support the claim, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001; there is no doubt to be solved,  and VA disability compensation under 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001, is denied.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for the aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.

The Veteran has a longstanding history of right shoulder rotator cuff tear.  See, e.g., VA treatment record (Apr. 13, 2007).

From June to August 1999, the Veteran conducted in-patient rehabilitation for an unrelated health condition at Long Beach VAMC.  

On July 9, 2009, the Veteran reported new onset right shoulder pain incurred while exercising on an ergometer or while reaching for something the night before.  An MRI showed rotator cuff tear on July 26, 1999.  

The Veteran contends that his current right shoulder rotator cuff tear is due to VA's negligent failure supervise him on the ergometer.  Specifically, the Veteran contends that VA should have supervised the Veteran because he has a history of right shoulder rotator cuff tear.

As the evidence of record indicates that the disability or symptoms may be associated with the hospital care, VA examination is needed.  38 U.S.C.A. § 5103A(d); see Trafter v. Shinseki, 26 Vet. App. 267, 273-75 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to review the entire claim file, to include all electronic files. 

The examiner is to identify any "additional disabilities" caused or aggravated as a result of VA hospital treatment on July 8, 1999.  The term "additional disability" means any condition that did not exist immediately before the Veteran's July 8, 1999, treatment.  The examiner must compare the Veteran's condition immediately before and after the Veteran's July 8, 1999, treatment.  The term "aggravation" means a permanent increase in a claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any additional disability suffered as a result of the July 8, 1999, treatment resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA in the performance of either surgery, or that the cause of any additional disability was an event which was not reasonably foreseeable.  The examiner is to specifically address the Veteran's contention that VA was negligent for allowing him to use an ergometer without supervision in light of his longstanding history of rotator cuff tear.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


